Citation Nr: 0705171	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-35 902 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
pelvic fracture with left hip pain, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from December 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in May 2006, at 
which time it was remanded for further development.  


FINDING OF FACT

The veteran's residuals of a pelvic fracture with left hip 
pain causes flexion to no less than 125 degrees, extension 
limited to 15 degrees, adduction and abduction limited to 25 
degrees, and internal and external rotation to 40 and 50 
degrees, respectively, with no showing of flail joint, 
malunion or nonunion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a pelvic fracture with left hip pain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The August 2002 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The August 2002 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here. 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal in May 2006.  
Even if notice on the latter two elements was deemed 
insufficient, the Court has held that once service connection 
is granted, the claim is substantiated and further notice as 
to the rating or effective date elements is not required.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran has also been 
afforded several examinations.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.

Pelvic Fracture with Left Knee Pain

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Service connection is currently in effect for residuals of a 
pelvic fracture with left hip pain, which has been assigned a 
10 percent disability evaluation under Diagnostic Code 5252.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants assignment of a 10 percent evaluation.  Where 
limitation is limited to 30 degrees, a 20 percent evaluation 
is contemplated, and a 30 percent evaluation is assigned 
where flexion is limited to 20 degrees.  Where flexion is 
limited to 10 degrees, a 40 percent evaluation is 
contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2006).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In March 2002, the veteran indicated that his left hip 
disability was worse than stated and he requested that his 
claim be reopened.  

At a December 2002 VA examination, the veteran reported 
having a constant ache in his hips and pelvis.  He noted that 
it was a 5 on a scale of 10.  He stated that it would 
occasionally go up to 7 on a scale of 10 with exercises.  The 
veteran noted doing self treatment with hot packs and 
indicated that the pain was readily taken care of with hot 
packs.  The veteran was noted to be a gold miner in the 
summer and a garage helper in the winter.  

Physical examination revealed that he ambulated well with a 
slight limp.  The veteran was able to walk up and down one 
flight of stairs easily.  The hips were normal in appearance 
and active range of motion on the right and left was equal.  
There was pain in the lower back which was elicited 
bilaterally at the end of external rotation on the left and 
right legs.  There was slight pain with pelvis stress.  There 
was pain to palpation in the sacroiliac joints, left and 
right, most noticeably on the left side.  There was also pain 
elicited from that area and hyperextension of the thigh.  
There was pain to palpation of the origin of the adductors of 
both legs.  There was elicited pain which increased with 
adduction against resistance.  X-rays of the hips revealed a 
deformity of the pubic bones on either side of the symphysis 
pubis.  The examiner indicated that the deformity might be 
related to what he believed to be a healed fracture of the 
right superior pubis ramus.  A diagnosis of chronic 
inflammation of the adductor insertion was rendered.

In his November 2003 substantive appeal, the veteran 
indicated that he did not agree with the assigned disability 
evaluation and felt that he met the criteria for the next 
higher evaluation.  He noted that he had a lot of pain in his 
left hip and that he had to compensate for the pain with his 
right hip.  

At a September 2006 VA examination, the veteran reported a 
dull aching pain which remained all the time.  He also noted 
that he would get a throbbing sensation in the left groin 
when shoveling during gold searches.  He felt weak on the 
left lower extremity and he felt stiffness particularly 
during the rainy weather.  He denied any swelling, heat, 
redness, or drainage.  He reported that his left hip was 
unstable while walking.  He denied any locking.  The veteran 
used Comfrey root powder to relieve his pain.  He used it 
twice a week and spread it from the left foot to the hip 
before going to sleep.  There was no spontaneous flare-up.  
There was no active or past infection of the hip.  The 
veteran used a cane as an assistive device during walking.  
There were no constitutional symptoms of bone disease.  

The veteran indicated that though he was not employed, he did 
do some gold searching to make his living and had to walk 
with a shovel, which he used to dig the gold.  He noted that 
he had to take breaks every 15 to 20 minutes.  The veteran 
reported digging for gold three times per week.  He lived in 
a big Army truck.  The veteran had a cooking stove in the 
truck and took baths elsewhere.  He used bathrooms in 
facilities such as a gas station.  The examiner reported that 
the veteran's activities of daily living did not seem to be 
affected much as he had a very limited area to walk or move 
around in.  

Physical examination revealed that the veteran's stance was 
normal.  On inspection of posture there was no pelvic tilt.  
There was no redness, poor swelling of the left hip, or any 
signs of inflammation.  On palpation of the left sacroiliac 
joint, he had tenderness radiating on the left lateral hip to 
the back of his thigh.  There was no edema or any abnormal 
heat on his left hip.  When not using the cane, the veteran 
was dragging his left leg without raising it from the ground.  
With the cane, he walked more comfortably bearing pressure on 
the cane.  There was no shortening of the left leg.  Range of 
motion for the left hip joint was 0 to 125 degrees of hip 
flexion, with intensified pain at his maximal limit, but no 
increase of pain on repetition.  There was no fatigability, 
weakness, or lack of endurance on repetition.  His extension 
was from 0 to 15 degrees with intensification of pain but no 
increase of pain on repetition, nor any weakness, 
fatigability, or lack of endurance.  Adduction was from 0 to 
25 degrees with intensification of pain and pain even 
increased on repetition, but no fatigability, lack of 
endurance, or weakness.  Abduction was from 0 to 25 degrees 
with intensification of pain and pain even increased on 
repetition, but no fatigability, lack of endurance, or 
weakness.  External rotation was from 0 to 50 degrees with 
pain.  There was no increase of pain with repetition, 
fatigability, or lack of endurance.  Internal rotation was 
from 0 to 40 degrees, with intensified pain at maximal point, 
with no increase of pain on repetition, fatigability, or lack 
of endurance.  On palpation of the left sacroiliac joint, the 
veteran had tenderness radiating on the left lateral hip to 
the back of his thigh.  Patrick's test on the left side was 
positive.  

X-rays of the pelvis revealed asymmetry of the symphysis 
pubis and of the central portion of the superior pubic rami, 
which was possibly related to the previous trauma.  The 
superior aspect of the symphysis pubis was narrowed, 
reflecting loss of cartilage within that portion of the 
joint.  The AP view of the pelvis was otherwise normal. There 
was no evidence of sacroiliitis. The hip x-ray established 
previous trauma.  A diagnosis of status post left hip trauma 
was rendered.  

An increased evaluation is not warranted.  Ranges of motion 
reported at the time of the most recent VA examination in 
September 2006 showed normal flexion from 0 to 125 degrees 
while extension was limited to 15 degrees.  Adduction and 
abduction were from 0 to 25 degrees, while external rotation 
was from 0 to 50 degrees, and internal rotation was from 0 to 
40 degrees.   Thus, an evaluation in excess of 10 percent is 
not warranted under Diagnostic codes 5252 or 5253.  Moreover, 
with regard to flexion, there was pain at the maximal limit 
but no increase of pain on repetition.  There was also no 
fatigability, weakness, or lack of endurance on repetition.  
As to extension, the veteran was noted to have 
intensification of pain but no increase of pain on repetition 
and no weakness, fatigability, or lack of endurance.  
Moreover, with regard to abduction and adduction, there was 
intensification of pain with an increase of pain on 
repetition, but no fatigability, lack of endurance, or 
weakness was demonstrated.  Finally, with regard to internal 
and external rotation there was no increase of pain with 
repetition, fatigability, or lack of endurance.  The Board 
has considered the Court's decision in DeLuca, which held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants a 
compensable evaluation for flexion or abduction under DC 5252 
or 5253.

An evaluation in excess of 10 percent is also not warranted 
under DCs 5250 or 5254, as the veteran has not been shown to 
have ankylosis of the hip or a flail joint.  Diagnostic 
studies also rule out malunion and nonunion.  Thus, he does 
not meet or approximate the criteria for a higher evaluation 
under Diagnostic Code 5255.

The Board notes that the veteran has complained of continuous 
pain in his left hip during the entire appeal period.  Hip 
pain was also noted at the time of the VA examinations.  
However, there is no indication that pain limits function to 
an extent that is more than contemplated by the actual range 
of motion. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2006).

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected pelvic fracture.  While he is currently 
unemployed, his pelvic fracture residuals have not been shown 
to cause interference with his employability.  He also mines 
for gold three times per week.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

An evaluation in excess of 10 percent for residuals of a 
pelvic fracture with left hip pain is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


